UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                    )
CHURCH OF JESUS CHRIST OF           )
LATTER-DAY SAINTS, et al            )
                                    )
            Plaintiffs,             )
                                    )
         v.                         )                 Civil Action No. 21-cv-3392-TSC
                                    )
R. CRAIG LAWRENCE, Assistant United )
States.,                            )
                                    )
            Defendants.             )
                                    )


                                 MEMORANDUM OPINION

       Pro se Plaintiff Xiu Jian Sun brings this action on his own behalf and purports to

also bring it on behalf of the Church of Jesus Christ of Latter-Day Saints. Sun names

numerous current or former Assistant United States Attorneys as Defendants. The

Complaint does not contain any citations to common law or statutory theories. Nor

does it contain any factual allegations. Rather, Sun quotes what appear to be Biblical

versus about stealing, lying, and offending, as the basis for demanding a jury trial “with

god’s [sic] law.” Compl. at ECF p. 4.

       “The Court is mindful that a pro se litigant’s complaint is held to a less stringent standard

than formal pleadings drafted by lawyers.” Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C.

1987) (citing Redwood v. Council of the District of Columbia, 679 F.2d 931 (D.C. Cir. 1982);

Haines v. Kerner, 404 U.S. 519 (1972)). However, this standard “does not constitute a license

for a plaintiff filing pro se to ignore the Federal Rules of Civil Procedure or expect the Court to

decide what claims a plaintiff may or may not want to assert.” Jarrell, 656 F. Supp. at 239
(citations omitted). Rule 8(a) of the Federal Rules of Civil Procedure requires that complaints

contain, inter alia, “a short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a). In other words, Rule 8(a) requires that the plaintiff “give the

defendant fair notice of what the claim is and the grounds upon which it rests.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555–56 (2007) (holding that the complaint must contain enough “factual

matter” to suggest liability) (citation and alterations omitted). Plaintiff must assert enough facts

to give the defendant “fair notice of the claim being asserted so as to permit the [defendant] the

opportunity to file a responsive answer, prepare an adequate defense and determine whether the

doctrine of res judicata is applicable.” Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977)

(citation omitted).

       Sun’s Complaint does not meet the Rule 8 pleading standard. The complaint does not

establish a legally cognizable basis for his claims or the basis for the court’s jurisdiction.

Thus, Sun has not given the Defendants “fair notice of what the claim is and the grounds upon

which it rests.” Twombly, 550 U.S. at 555. Therefore, by separate order, the court will dismiss

the complaint without prejudice.



Date: January 10, 2022




                                               Tanya S. Chutkan
                                               TANYA S. CHUTKAN
                                               United States District Judge